 



Exhibit 10.6
AFFIRMATION AND AMENDMENT OF GUARANTY
     This AFFIRMATION AND AMENDMENT OF GUARANTY is entered into as of June 20,
2005, by and among SAFEGUARD DELAWARE, INC. (“SDI”), SAFEGUARD SCIENTIFICS
(DELAWARE), INC. (“SSI”; collectively with SDI, “Guarantors”; each, a
“Guarantor”) and COMERICA BANK (“Bank”).
RECITALS
     Bank and LAUREATE PHARMA, INC. (“Borrower”) are parties to that certain
Loan and Security Agreement dated as of December 1, 2004, as amended by that
certain First Amendment to Loan and Security Agreement dated as of January 31,
2005 and that certain Second Amendment to Loan and Security Agreement dated as
of May 6, 2005 (collectively, the “Loan Agreement”). Guarantors executed for the
benefit of Bank an Unconditional Guaranty dated as of December 1, 2004, and
affirmed on May 6, 2005 (the “Guaranty”), guarantying amounts owing by Borrower
to Bank. Borrower and Bank propose to enter into a Third Amendment to Loan and
Security Agreement of even date herewith (the “Amendment”), which amends the
Loan Agreement by, among other things, reinstating the Bank’s first priority
security interest in the Collateral. Bank has agreed to enter into the Amendment
provided, among other things, that each Guarantor consents to the Amendment and
agrees that the Guaranty will remain effective. In addition, the parties desire
to amend the Guaranty in accordance with the terms of this Amendment and
Affirmation.
AGREEMENT
     NOW, THEREFORE, the parties agrees as follows:
     1. The reference to “$10,000,000” in the first paragraph of the Guaranty is
hereby amended to read “$9,500,000”.
     2. Each Guarantor consents to the execution, delivery and performance by
Borrower of the Amendment and the documents and instruments executed in
connection therewith. The Guaranty is and shall remain in full force and effect
with respect to Borrower’s Obligations (as defined in the Loan Agreement) as
modified by the Amendment and otherwise. Each Guarantor confirms that such
Guarantor has no defenses against its obligations under the Guaranty.
     3. The Guaranty, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment and Affirmation and shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Guaranty, as in effect prior to the date hereof. Each Guarantor
ratifies and reaffirms the continuing effectiveness of all instruments,
documents and agreements entered into in connection with the Guaranty.
     4. Each Guarantor represents and warrants that the Representations and
Warranties contained in the Guaranty are true and correct as of the date of this
Amendment and Affirmation. Unless otherwise defined, all capitalized terms in
this Amendment and Affirmation shall be as defined in the Guaranty. This
Amendment and Affirmation may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     5. It shall be a condition precedent to the effectiveness of this Amendment
and Affirmation that Borrower shall have repaid in full all Equipment Advances
under the Loan Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Affirmation and
Amendment of Guaranty as of the first date above written.

            SAFEGUARD DELAWARE, INC.
      By:   /s/ Christopher J. Davis       Title: Vice President             

            SAFEGUARD SCIENTIFICS (DELAWARE), INC.
      By:   /s/ Christopher J. Davis       Title: Vice President             

            COMERICA BANK
      By:   /s/ Peter Gibson       Title: Vice President           

 